 

Exhibit 10.02

 

SECOND OMNIBUS WAIVER AND MODIFICATION AGREEMENT

 

This Second Omnibus Waiver and Modification Agreement, made as of March 8, 2013
(the “Agreement”), is being entered into among Petro River Oil Corp. (formerly
Gravis Oil Corp. which was formerly Megawest Energy Corp.), a corporation
continued under the Business Corporations Act (Delaware) (the “Company”), and
the subscribers executing this agreement as set forth on the signature pages
hereto (collectively, the “Subscribers”).

 

WHEREAS, the Company entered into a Subscription Agreement (“the “Preferred
Subscription Agreement”) and Transaction Documents (as defined in such Preferred
Subscription Agreement) dated as of August 28, 2009 (the “Series A Preferred
Transaction”) pursuant to which the Company issued and such Subscribers acquired
Series A Convertible Preferred Stock (“Series A Preferred Stock”), Series A
Common Stock Purchase Warrants (“Series A Warrants”) and an Additional
Investment Right (“AIR”) for the right to purchase Series B Convertible
Preferred Stock and Series B Common Stock Purchase Warrants, which Preferred
Subscription Agreement and Transaction Documents may be amended by all holders
of the Series A Warrants (the “Series A Warrant holders”);such number of Series
A Warrants that are currently outstanding and held by the Series A Warrant
holders are set forth on Schedule A hereto; and

 

WHEREAS, pursuant to the exercise of the AIR (the “Series B Preferred
Transaction”), the Company issued and such Subscribers identified on Schedule B
hereto (“the “Series B Preferred Subscribers”) acquired Series B Convertible
Preferred Stock (“Series B Preferred Stock”) and Series B Common Stock Purchase
Warrants (“Series B Warrants”), which Preferred Subscription Agreement and
Transaction Documents may be amended by a Majority in Interest (as defined
therein) of the holders of the Series B Preferred Stock; such number of shares
of Series B Preferred Stock and Series B Warrants that are currently outstanding
and held by Series B Preferred Subscribers are set forth on Schedule B hereto;
and

 

WHEREAS, the Company entered into an Exchange Agreement (“the “Exchange
Agreement”) and Transaction Documents (as defined in such Exchange Agreement)
dated as of July 30, 2010 (the “Exchange Transaction”) pursuant to which the
Company issued and such Subscribers acquired subordinated secured Debentures
(“Debentures”) pursuant to the surrender and exchange of the Series A Preferred
Stock, which Exchange Agreement and Transaction Documents may be amended by a
Majority in Interest of the holders of Debentures (the “Debenture Holders”);such
number of Debentures that are currently outstanding and held by the Debenture
Holders are set forth on Schedule C hereto; and

 

WHEREAS, the Company entered into a Subscription Agreement (“the “Note
Subscription Agreement”) and Transaction Documents (as defined in such Note
Subscription Agreement) dated as of July 30, 2010 (the “Note Transaction”)
pursuant to which the Company issued and such Subscribers acquired Secured
Promissory Notes (“Secured Notes”) and Series C Common Stock Purchase Warrants
(“Series C Warrants”), which Note Subscription Agreement and Transaction
Documents may be amended by a Majority in Interest of the holders of Secured
Notes (the “Secured Note Holders”);such number of Secured Notes that are
currently outstanding and held by the Secured Note Holders are set forth on
Schedule D hereto; and

 

1

 

  

WHEREAS, the Company entered into a Subscription Agreement (“the “December
Subscription Agreement”) and Transaction Documents (as defined in such December
Subscription Agreement) dated as of December 28, 2010 (the “December
Transaction”) pursuant to which the Company issued and such Subscribers acquired
Secured Promissory Notes (“December Notes”) and Series D Common Stock Purchase
Warrants (“Series D Warrants”), which included an additional closing on January
31, 2011 and was amended as of March 7, 2011, which December Subscription
Agreement and Transaction Documents may be amended by a Majority in Interest of
the holders of December Notes (the “December Note Holders”);such number of
December Notes that are currently outstanding and held by the December Note
Holders are set forth on Schedule E hereto; and

 

WHEREAS, the Company intends to enter into a securities purchase agreement (the
“Merger Agreement”) with Petro River Oil, LLC (“Petro”) whereby the Company will
issue sufficient common shares so that post-merger, such issuances will
represent80.18% of its outstanding common stock in exchange for (i) $20,000,000
of Petro’s debt owed to Petro’s members and secured note holders, and (ii) 100%
of Petro’s membership interests (the “Reverse Merger Transaction”). To the
extent Petro has issued less than $20,000,000 of principal amount of secured
notes, the Company proposes to sell an additional amount of equity to investors
at the same valuation Petro members and secured noteholders will receive
(“Additional Offering”), which Additional Offering and Petro secured notes, in
the aggregate, shall not exceed $20 million; and

 

WHEREAS, in connection with the contemplated Reverse Merger, the Series B
Preferred Subscribers possess a right of first refusal with respect to such sale
pursuant to Section 11(a) of the Preferred Subscription Agreement; and

 

WHEREAS, in connection with the contemplated Reverse Merger, under each of the
Exchange Transaction, the Note Transaction and the December Transaction, each
Debenture Holder, Secured Note Holder and December Note Holder possesses a right
of first refusal with respect to such sale pursuant to Section 12(a) of the
Exchange Agreement, Note Subscription Agreement or December Subscription
Agreement; and

 

WHEREAS, in connection with the contemplated Reverse Merger, pursuant to the
Preferred Subscription Agreement, the Company is prohibited from incurring
certain liens as described in Section 8(p) there under; granting a security
interest in the assets of the Company and its Subsidiaries; and from issuing or
incurring any debt not in the ordinary course of business pursuant to Section
8(s) of the B Preferred Subscription Agreement; and

 

WHEREAS, pursuant to the Exchange Agreement, Note Subscription Agreement and
December Subscription Agreement, the Company is prohibited from incurring
certain liens as described in Section 9(p) there under; granting a security
interest in the assets of the Company and its Subsidiaries; and from issuing or
incurring any debt not in the ordinary course of business pursuant to Section
9(s) of the Exchange Agreement, Note Subscription Agreement and December
Subscription Agreement; and

 

WHEREAS, the Series B Preferred Subscribers wish to waive such right of first
refusal under Section 11(a) in the Preferred Subscription Agreement, waive any
Events of Default that have occurred, release the Company from the restrictions
set forth in Section 8(r) and Section 9(s) of the Preferred Subscription
Agreement and consent to the issuance of equity by the Company in connection
with the contemplated Reverse Merger and Additional Offering, if any; and

 

WHEREAS, in connection with the contemplated Reverse Merger, the Company is
requesting the waiver by Subscribers of any Events of Default which have
occurred in connection with the Series A and B Preferred Transactions, and the
Exchange, Note and December Transactions; and

 



2

 

 

WHEREAS, the Debenture Holders, Secured Note Holders and December Note Holders
wish to waive such right of first refusal under Section 12(a) in the Exchange
Agreement, waive any Events of Default that have occurred under the Note
Subscription Agreement and December Subscription Agreement, release the Company
from the restrictions set forth in Section 9(r) and Section 9(s) of the Exchange
Agreement, Note Subscription Agreement and December Subscription Agreement and
consent to the issuance of equity by the Company in connection with the
contemplated Reverse Merger and Additional Offering, if any; and

 

WHEREAS, the Debenture Holders, Secured Note Holders, December Note Holders and
Collateral Agent on behalf of the aforementioned Subscribers were granted a
security interest (“Security Interest”) in the assets of the Company and its
Subsidiaries as described in Section 3 of the Exchange Agreement, Note
Subscription Agreement and December Subscription Agreement; and

 

WHEREAS, the Debenture Holders, Secured Note Holders, December Note Holders wish
to release the Security Interest granted to them and to authorize the Company,
and its Subsidiaries to take all necessary actions to terminate such Security
Interest.

 

Terms not defined herein shall have the meaning ascribed to therein in the
relevant documents.

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:

 

1. Upon the execution of this Agreement by each Series A Warrant holder, the
Series A Warrants are amended so that (i) the Purchase Price (as defined in the
Series A Warrants) will be increased to $1.00, subject to further adjustment as
described in the Series A Warrants, and (ii) the Expiration Date (as defined in
the Series A Warrants) of the Series A Warrants will be amended to ten (10)
Business Days after closing of the Reverse Merger Transaction (the “Final
Adjustment Date”). Each Series A Warrant holder (i) waives the rights granted to
them pursuant to Sections 8(r) and 8(s) of the Preferred Subscription Agreement,
(ii) the anti-dilution and ratchet rights granted pursuant to the Series A
Warrants are permanently waived, (iii) the refill provisions contained in
Section 3.3 of the Series A Warrants are permanently deleted, and (iv) any
Events of Default that have occurred are waived.

 

2. Subject to Paragraph 12, upon the execution of this Agreement by a Majority
in Interest of the Series B Preferred Subscribers: (i) Section 11(a) of the
Preferred Subscription Agreement is amended so that the Reverse Merger is
included in the definition of “Excepted Issuances”;(ii) the Series B Preferred
Subscribers waive the rights granted to them pursuant to Sections8(r) and 8(s)
of the Preferred Subscription Agreement; (iii) the anti-dilution and ratchet
rights granted pursuant to the Series B Preferred Stock are permanently waived;
(iv) the refill provisions contained in Section 3.3 of the Series B Warrants are
permanently deleted; and (v) any Events of Default that have occurred in
connection with the Series B Transaction are waived.

 

3. Subject to Paragraph 12, upon the execution of this Agreement by a Majority
in Interest of the Debenture Holders: (i)Section 12(a) of the Exchange Agreement
is amended so that the Reverse Merger is included in the definition of “Excepted
Issuances”; (ii) the Debenture Holders waive the rights granted to them pursuant
to Sections 9(r), and 9(s) of the Exchange Agreement in connection with the
Reverse Merger; (iii) the anti-dilution and ratchet rights granted pursuant to
the Debentures are permanently waived; and (iv) any Events of Default that have
occurred in connection with the Exchange Transaction are waived.

 



3

 

 

4. Subject to Paragraph 12, upon the execution of this Agreement by a Majority
in Interest of the Secured Note Holders: (i) Section 12(a) of the Note
Subscription Agreement is amended so that the Reverse Merger is included in the
definition of “Excepted Issuances”; (ii) the Secured Note Holders waive the
rights granted to them pursuant to Sections9(r), and 9(s) of the Note
Subscription Agreement in connection with the Reverse Merger; (iii) the
anti-dilution and ratchet rights granted pursuant to the Secured Notes are
permanently waived; (iv) the refill provisions contained in Section 3.3 of the
Series C Warrants are permanently deleted; and (v) any Events of Default that
have occurred in connection with the Note Transaction are waived.

 

5. Subject to Paragraph 12, upon the execution of this Agreement by a Majority
in Interest of the December Subscribers: (i) Section 12(a) of the December
Subscription Agreement is amended so that the Reverse Merger is included in the
definition of “Excepted Issuances”; (ii) the December Note Holders waive the
rights granted to them pursuant to Sections 9(r), and 9(s) of the December
Subscription Agreement in connection with the Reverse Merger; (iii) the
anti-dilution and ratchet rights granted pursuant to the December Notes are
permanently waived; (iv) the refill provisions contained in Section 3.3 of the
Series D Warrants are permanently deleted; and (v) any Events of Default that
have occurred in connection with the December Transaction are waived.

 

6. Subject to Paragraph 12, upon the execution of this Agreement by all of the
Series A Warrant holders: (i) Section 12(a) of the Exchange Agreement is amended
so that the Reverse Merger is included in the definition of “Excepted
Issuances”; (ii) the Series A Warrant holders waive the anti-dilution and
ratchet rights granted pursuant to the Series A Warrants;(iii) the refill
provisions contained in Section 3.3 of the Series A Warrants are permanently
deleted; and (iv) any Events of default that have occurred in connection with
the Series A Transaction are waived.

 

7. Subject to Paragraph 12, upon the execution of this Agreement by a Majority
in Interest, each Secured Note Holder, Debenture Holder and December Note Holder
agrees to release the Security Interest granted to them and authorizes and
instructs the Company and its Subsidiaries to take all necessary action to
effectuate such release.

 

8. Subject to Paragraph 12, upon the execution of this Agreement by a Majority
in Interest, each Secured Note Holder, Debenture Holder and December Note Holder
authorizes and instructs MPOWB Trustee Services, LLC as Trustee and Iroquois
Capital Opportunity Fund LP as Agent, and each of them with full authority to
act without the other, to take or cause to be taken any and all actions, to
execute and deliver any and all requests, or other instruments, and to do any
and all things that may be necessary or desirable to release the Security
Interest granted to the Secured Note Holders, Debenture Holders and December
Note Holders.

 

9. Subject to Paragraph 12, upon the execution of this Agreement by a Majority
in Interest of the Series B Preferred Subscribers, until the Final Adjustment
Date, the Conversion Price of the Series B Preferred Stock will be decreased to
$0.1288, subject to further adjustment as described in the Certificate of
Designation, and after the Final Adjustment Date, the Conversion Price of the
Series B Preferred Stock will be increased to $10.00, subject to further
adjustment as described in the Certificate of Designation.

 

10. Subject to Paragraph 12, upon the execution of this Agreement by a Majority
in Interest of the Secured Note Holders, Debenture Holders and December Note
Holders, until the Final Adjustment Date, the Conversion Priceof the Secured
Notes, Debentures and December Notes will be decreased to $0.1288, subject to
further adjustment as described in the Secured Notes, Debentures and December
Notes, and after the Final Adjustment Date, the Conversion Price of the Secured
Notes, Debentures and December Notes will be increased to $10.00, subject to
further adjustment as described in the Secured Notes, Debentures and December
Notes.

 



4

 

 

11. Subject to Paragraph 12, upon the execution of this Agreement by a Majority
in Interest of the Series B Preferred Subscribers, the Secured Note Holders and
the December Note Holders, (i) the Purchase Price (as defined in the Series B
Warrants, Series C Warrants and Series D Warrants) will be increased to $1.00,
subject to further adjustment as described in the Series B Warrants, Series C
Warrants and Series D Warrants, (ii) the Expiration Date (as defined in the
Series B Warrants, Series C Warrants and Series D Warrants) of the Series B
Warrants, Series C Warrants and Series D Warrants will be amended to the Final
Adjustment Date, and (iii) the automatic exercise provisions contained in
Section 1.4 of the Series C Warrants and Series D Warrants are permanently
deleted.

 

12. Except for Paragraph 10, which is binding upon the execution by each Series
A Warrant holder, the remaining sections of this Agreement will not be binding
unless and until (i) it has been executed by each Series A Warrant holder and a
Majority in Interest of the Series B Preferred Subscribers, the Debenture
Holders, the Note Holders and the December Subscribers, and (ii) further
provided that the Reverse Merger is completed by April 15, 2013. The effective
date of this Agreement shall be the date this Agreement has been executed by
each Series A Warrant holder and a Majority in Interest of the Series B
Preferred Subscribers, the Debenture Holders, the Note Holders and the December
Subscribers.

 

13. Each of the Series B Preferred Subscribers, the Debenture Holders, the Note
Holders, the December Subscribers and the Series A Warrant holders executing
this Agreement acknowledges that no damages are currently outstanding.

 

14. Each of the Series B Preferred Subscribers, the Debenture Holders, the Note
Holders, the December Subscribers and the Series A Warrant holders executing
this Agreement represent to the other signatories hereto that it remains the
holder of all the securities issued to it by the Company and in the amounts set
forth on Schedules A – E herein.

 

15. Except as specifically set forth herein, all other terms of the Series B
Preferred Transaction, Exchange Transaction, Note Transaction, and December
Transaction remain in full force and effect.

 

16. Subject to Paragraph 12, upon the execution of this Agreement by each Series
A Warrant holder and a Majority in Interest of the Series B Preferred
Subscribers, the Debenture Holders, the Note Holders and the December
Subscribers, consent is hereby given for the issuances by the Company as set
forth on Schedule F, subject to approval by the Board of Directors for the
purposes set forth on Schedule F, including but not limited to:

 

(i) completion of the Reverse Merger with Petro River; and

 

(ii) Approval of a preferred payment of up to $6,000,000 to be made to the
Series B Preferred Subscribers, the Debenture Holders, the Note Holders, the
December Note Holders and the holders of Working Interests issued on August 28,
2009, in the proportionate amounts set forth on Schedule G hereto, from the sale
of Megawest Energy Missouri Corp. or its assets (“MegaWest Missouri”), provided,
that, such preferred payment shall only be due and payable to the extent
available from the net proceeds of the sale of MegaWest Missouri and the Company
shall not be liable for the preferred payment in the event that MegaWest
Missouri is either not sold or does not result in any net proceeds.

 



5

 

 

Upon the consummation of the Reverse Merger and assuming that all of the Series
B Preferred Stock, Secured Notes, Debentures, December Notes, Series A Warrants,
Series B Warrants, Series C Warrants and Series D Warrants are converted and/or
exercised into shares of common stock of the Company in accordance with this
Agreement, the capitalization table of the Company will be as follows:

 

Members and holders of Petro Secured Notes (in exchange for $20,000,000 of Petro
Secured Notes and membership interests)   80.18 % Holders of Working Interest in
the Company   2.11 % Series B Preferred Holders   2.60 % Debenture Holders
(including accrued interest)   3.56 % Secured Note Holders (including accrued
interest)   3.47 % December Note Holders (including accrued interests)   6.17 %
Current holders of Common Stock of the Company   1.91 %1

 

17. The Company agrees that unless a Subscriber elects to maintain the
conversion and exercise limitation block of the Series B Preferred Stock,
Secured Notes, Debentures, December Notes, Series A Warrants, Series B Warrants,
Series C Warrants and Series D Warrants by checking the box on the signature
page hereto, the conversion and exercise limitation of the Series B Preferred
Stock, Secured Notes, Debentures, December Notes, Series A Warrants, Series B
Warrants, Series C Warrants and Series D Warrants may be modified in whole or in
part without regard to a 9.99% maximum, upon 61 days prior notice to the Company
from a holder of the Series B Preferred Stock, Secured Notes, Debentures,
December Notes, Series A Warrants, Series B Warrants, Series C Warrants and
Series D Warrants and its constituent components. The foregoing modification
shall apply mutatismutandem to each conversion or exercise limitation in the
Transaction Documents.

 

18. Subject to Paragraph 12, upon the execution of this Agreement by each Series
A Warrant holder and a Majority in Interest of the Series B Preferred
Subscribers, the Debenture Holders, the Note Holders and the December
Subscribers, Subscribers waive monetary payments in connection with damages that
may accrue in the future.

 

19. Subject to Paragraph 12, upon the execution of this Agreement by a Majority
in Interest of the Debenture Holders, the Note Holders and the December
Subscribers, the Maturity Date of the Debentures, Secured Notes and December
Notes will be extended to December 31, 2016.

 

20. Subject to Paragraph 12, upon the execution of this Agreement by a Majority
in Interest of the Debenture Holders, the Note Holders and the December
Subscribers, no interest payments on the Debentures, Secured Notes or December
Notes will be payable until the Maturity Date.

 

21. Subject to Paragraph 12, upon the execution of this Agreement by a Majority
in Interest of the Series B Preferred Subscribers, no dividends on the Series B
Preferred Stock shall further accrue or be payable.

 

22. In this Agreement words importing the singular number include the plural and
vice versa; words importing the masculine gender include the feminine and neuter
genders. The word “person” includes an individual, body corporate, partnership,
trustee or trust or unincorporated association, executor, administrator or legal
representative.

 



--------------------------------------------------------------------------------

1 This amount includes 1,069,800 shares of common stock pursuant to a legacy
stock option plan.

 



6

 

 

23. This Agreement may be amended, modified, superseded, cancelled, renewed or
extended, and the terms and conditions hereof may be waived, only by a written
instrument signed by all parties, or, in the case of a waiver, by the party
waiving compliance. Except as expressly stated herein, no delay on the part of
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder preclude any other or future exercise of any other
right, power or privilege hereunder.

 

24. The division of this Agreement into articles, sections, subsections and
paragraphs and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.

 

25. The invalidity or unenforceability of any provision hereof will in no way
affect the validity or enforceability of any other provision.

 

26. Except as expressly set forth herein, this Waiver shall not be deemed to be
a waiver, amendment or modification of any provisions of the Transaction
Documents or of any right, power or remedy of the Subscriber, or constitute a
waiver of any provision of the Transaction Documents (except to the extent
herein set forth), or any other document, instrument and/or agreement executed
or delivered in connection therewith and any other agreement to which the
Subscriber may be party to, in each case whether arising before or after the
date hereof or as a result of performance hereunder or there under. Except as
set forth herein, the Subscriber reserves all rights, remedies, powers, or
privileges available under the Transaction Documents and any other agreement to
which the Subscriber may be parties to, at law or otherwise. This Agreement
shall not constitute a novation or satisfaction and accord of the Transaction
Documents or any other document, instrument and/or agreement executed or
delivered in connection therewith and any other agreement to which the
Subscriber may be a party to.

 

27. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction. Any action brought by either party against the other concerning
the transactions contemplated by this Agreement shall be brought only in the
state courts of New York or in the federal courts located in the state of New
York. Both parties and the individuals executing this Agreement and other
agreements on behalf of the parties agree to submit to the jurisdiction of such
courts and waive trial by jury. The prevailing party (which shall be the party
which receives an award most closely resembling the remedy or action sought)
shall be entitled to recover from the other party its reasonable attorney's fees
and costs. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

 

28. This Agreement may be executed in counterparts, all of which when taken
together shall be considered one and the same Agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile or PDF
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.

 

7

 

 

IN WITNESS WHEREOF, the parties hereby execute this Agreement as of the date
first written above.

 

PETRO RIVER OIL CORP.. (the “Company”), by ______________________, its
____________, acknowledges the foregoing Agreement, consents to each of the
foregoing, waives and consents to all actions and modifications contained herein
and agrees and undertakes to facilitate the consummation of the transaction.
Additionally, the Company agrees to provide a certificate that the signatures
representing each Series A Warrant holder and a Majority in Interest of the
Series B Preferred Subscribers, the Debenture Holders, the Note Holders and the
December Subscribers was obtained.

 

PETRO RIVER OIL CORP.

 

    By: Jeffrey Freedman   Its: Interim Chief Executive Officer and     Chief
Financial Officer  

 

[Subscriber signatures pages on the following pages]

 

8

 

 

Series A Warrantholders Signature Page

 

      Iroquois Capital Opportunity Fund, LP   Iroquois Master Fund Ltd.        
    Scot Cohen   American Capital Management LLC             Hewlett Fund   The
Merav Abbe Irrevocable Trust             South Ferry Building Company LP  
Empire Group, Ltd.             El Equities, LLC   Scot Jason Cohen Foundation  
          Romano, Ltd.   Ari Goldman             ArianaLipman   Martin Goldman  
          Aaron Wolfson    

 

9

 

 

Series B Preferred SubscribersSignature Page

 

      South Ferry Building Company, LP   Jeffrey Freedman             Aaron
Wolfson   ArianaLipman             Hewlett Fund   Empire Group, Ltd.            
BXRI Holdings, Inc.   El Equities, LLC             Walt & Co. Inc.   Scot Jason
Cohen Foundation             Eli Levitin   Ari Goldman             John Shulman
  Martin Goldman             Romano, Ltd.   Morris Wolfson

 

10

 

 

Debenture Holders Signature Page

 

      Iroquois Capital Opportunity Fund, LP   American Capital Management LLC  
          Fortis Oil & Gas America, LLC   Empire Group, Ltd.             Hewlett
Fund   Jeffrey Berman             South Ferry Building Company LP   El Equities,
LLC             Romano, Ltd.   Ari Goldman             ArianaLipman   Martin
Goldman             Aaron Wolfson   Scot Jason Cohen Foundation            
Iroquois Master Fund Ltd.    

 

11

 

 

Secured Note Holders Signature Page

 

      Iroquois Capital Opportunity Fund, LP   El Equities, LLC             South
Ferry Building Company LP   Iroquois Master Fund Ltd.             Helene Stark  
Abraham Wolfson             Aaron Wolfson   Ari Storch             Hewlett Fund
  Empire Group, Ltd.

 

12

 

 

December Note Holders Signature Page

 

      Alpha Capital Anstalt   Kerry Propper             South Ferry Building
Company LP   Associated Lakewood, LLC             Helene Stark   American
Capital Management LLC             BRX 1 Holdings Inc.   Cranshire Capital LP  
              Lilac VenturesMaster Fund Ltd.             Helios Energy Offshore
Master Fund, LP   El Equities LLC             Royotor& Co, In Trust for Last
Waltz LP   Colman Abbe             Iroquois Master Fund Ltd.   Robert B.
Stewart, Jr.     Separate Property Trust U/A/D 11/10/08             CJF
Investments   Abraham Wolfson             Aaron Wolfson   Momona Capital LLC    
        JD Advisors, LLC    

 

13

 

 

Schedule A

Series A Warrants

 

Series A Warrant holder  # of Series A
Warrants Held        Iroquois Capital Opportunity Fund, LP   9,174,375  Scot
Cohen   2,291,625  Hewlett Fund   2,177,000  South Ferry Building Company LP 
 916,398  El Equities, LLC   343,602  Romano, Ltd.   572,250  ArianaLipman 
 457,625  Aaron Wolfson   457,625  Iroquois Master Fund Ltd.   457,625  American
Capital Management LLC   457,625  The Merav Abbe Irrevocable Trust   457,625 
Empire Group, Ltd.   457,625  Scot Jason Cohen Foundation   343,000  Ari
Goldman   343,000  Martin Goldman   343,000  TOTAL:   19,250,000 

 

14

 

 

Schedule B

Series B Preferred Stock and Series B Warrants

 

Series B Preferred Subscriber  # of Series B Preferred Shares Held   # of Series
B
Warrants Held            South Ferry Building Company, LP   2,702    1,708,000 
Aaron Wolfson   2,475    1,415,625  Hewlett Fund   2,262    1,979,250  BXRI
Holdings, Inc.   2,000    1,000,000  Walt & Co Inc.   1,535    767,500  Scot
Cohen   0    1,312,500  John Shulman   1,000    500,000  Romano, Ltd.   500  
 437,500  Eli Levitin   500    250,000  Jeffrey Freedman   500    250,000 
ArianaLipman   475    415,625  Empire Group, Ltd.   1,975    415,625  El
Equities, LLC   357    312,375  Scot Jason Cohen Foundation   356    311,500 
Ari Goldman   356    311,500  Martin Goldman   356    311,500  Morris Wolfson 
 250    125,000  Iroquois Capital Opportunity Fund, LP   -    3,575,625  TOTAL: 
 17,599    15,399,125 

 

15

 

 

Schedule C

Debentures

 

Debenture Holders  Principal Amount of Debenture Outstanding   Allonge
Issuance   Interest Outstanding   Total Due as of 1/31/2013                   
Iroquois Capital Opportunity Fund, LP  $166,433.00   $6,436.00   $51,932  
$224,801.00  Scot Cohen  $-   $-   $-   $-  Hewlett Fund  $282,848.11  
$10,937.00   $70,629   $364,414.11  South Ferry Building Company LP 
$119,063.56   $4,604.00   $29,731       Romano Ltd.  $74,349.95   $2,875.00  
$18,566   $95,790.95  ArianaLipman  $59,457.22   $2,299.00   $14,847  
$76,603.22  Aaron Wolfson  $59,457.22   $2,299.00   $14,847   $76,603.22 
Iroquois Master Fund Ltd.  $59,457.22   $2,299.00   $14,847   $76,603.22 
American Capital Management LLC  $59,457.22   $2,299.00   $14,847   $76,603.22 
Empire Group Ltd.  $357,198.06   $13,812.00   $89,195   $460,205.06  Jeffery
Berman  $59,457.22   $2,299.00   $14,847   $76,603.22  El Equities, LLC 
$44,642.71   $1,723.00   $11,148   $57,513.71  Ari Goldman  $44,564.49  
$1,723.00   $11,128   $57,415.49  Martin Goldman  $44,564.49   $1,723.00  
$11,128   $57,415.49  Scot Jason Cohen Foundation  $44,564.49   $1,723.00  
$11,128   $57,415.49  Fortis Oil and Gas America LLC  $1,722,732.41  
$39,656.00   $320,001   $2,082,389.41  TOTAL:  $3,198,428.37   $96,707.00  
$698,821   $3,840.376.81 

 

16

 

 

Schedule D

Secured Notes and Series C Warrants

 

Secured Note Holder  Principal Amount of Secured Note Outstanding   Allonge
Issuance    Accrued Interest   Total Amount Outstanding
as of
1/31/2013   # of Series C Warrants Held                        Iroquois Capital
Opportunity Fund, LP  $1,000,000   $62,303   $255,389   $1,381,430    5,000,000 
South Ferry Building Company LP  $425,000   $26,479   $135,629   $587,108  
 2,125,000  Empire Group Ltd.  $100,000   $6,230   $31,742   $137,972  
 500,000  Aaron Wolfson  $200,000   $12,461   $51,078   $276,286    1,000,000 
Hewlett Fund  $150,000   $15,576   $38,384   $222,740    1,250,000  El Equities
LLC  $75,000   $4,973   $19,154   $103,907    375,000  Iroquois Master Fund
Ltd.  $75,000   $4,973   $19,154   $103,907    375,000  Abraham Wolfson 
$50,000   $3,115   $12,769   $69,072    250,000  Ari Storch  $50,000   $3,115  
$12,769   $69,072    250,000  ArianaLipman  $-   $-   $-   $-    125,000  Helene
Stark  $250,000   $15,576   $79,354   $344,929    1,250,000  TOTAL: 
$2,375,000   $154,800   $766,623   $3,296,423    12,500,000 

 

17

 

 

Schedule E

December Notes and Series D Warrants

 

December Note Holder  Principal Amount of December
Note Outstanding   Accrude
Interest Outstanding   Total Amount Outstanding as of 1/31/2013   # of Series D
Warrants
Held                    SCOT COHEN  $2,368.30   $524.17   $2,892.51  
 1,400,000  JD ADVISORS, LLC  $247,631.70   $54,807.42   $302,439.08  
 1,300,000  CJF INVESTMENTS  $200,000.00   $44,265.28   $244,265.28  
 1,000,000  SOUTH FERRY BUILDING COMPANY LP  $650,000.00   $110,663.19  
$610,663.19    800,000  HELIOS ENERGY OFFSHORE MASTER FUND, LP  $250,000.00  
$55,331.59   $305,331.59    500,000  AARON WOLFSON  $200,000.00   $41,615.87  
$241,615.87    500,000  ABRAHAM WOLFSON  $50,000.00   $10,403.97   $60,403.97  
 400,000  EL EQUITIES LLC  $100,000.00   $20,807.93   $120,807.93    400,000 
BRX 1 HOLDINGS INC.  $400,000.00   $83,231.73   $483,231.73    400,000  ROYTOR &
CO. IN TRUST FOR THE LAST WALTZ LP  $250,000.00   $52,019.83   $302,019.83  
 400,000  IROQUOIS MASTER FUND LTD.  $200,000.00   $41,615.87   $241,615.87  
 270,000  ROBERT B. STEWART, JR. SEPARATE PROPERTY TRUST U/A/D 11/10/08 
$75,000.00   $15,605.95   $90,605.95    200,000  COLMAN ABBE  $100,000.00  
$20,807.93   $120,807.93    200,000  ASSOCIATED LAKEWOOD LLC, c/o SRI LLC 
$135,000.00   $28,090.71   $163,090.71    200,000  ALPHA CAPITAL ANSTALT 
$700,000.00   $145,655.53   $845,655.53    200,000  MOMONA CAPITAL LLC 
$40,000.00   $8,323.17   $48,323.17    200,000  AMERICAN CAPITAL MANAGEMENT LLC 
$100,000.00   $20,807.93   $120,807.93    150,000  KERRY PROPPER  $200,000.00  
$41,615.87   $241,615.87    100,000  CRANSHIRE CAPITAL LP  $100,000.00  
$20,807.93   $120,807.93    80,000  HELENE STARK  $500,000.00   $97,221.33  
$597,221.33       LILAC VENTURES MASTER FUND LTD.  $100,000.00   $19,444.27  
$119,444.27       TOTAL:  $4,600,000   $964,879.36   $5,564,879.36    9,200,000 

 



18

 

 